Case 1:21-cv-22827-MGC Document 21 Entered on FLSD Docket 09/22/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-cv-22827-COOKE/O’SULLIVAN



  JOSE L. SANABRIA,

        Plaintiff,
  v.

  QAC, LLC d/b/a
  EAGLE BRAND SALES,

        Defendant.
                                            /

              ORDER APPROVING SETTLEMENT AGREEMENT AND
         RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

  the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

  agreement, the pertinent portions of the record, and is otherwise fully advised in the

  premises.

        This case involves a claim for unpaid overtime compensation under the Fair

  Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

  FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

  determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

  over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

  (11th Cir. 1982). A settlement entered into in an adversarial context where both sides

  are represented by counsel throughout litigation "is more likely to reflect a reasonable

  compromise of disputed issues." Id. The district court may approve the settlement in
Case 1:21-cv-22827-MGC Document 21 Entered on FLSD Docket 09/22/2021 Page 2 of 3




  order to promote the policy of encouraging settlement of litigation. Id. at 1354.

         In this case, there is a bona fide factual dispute over the number of hours, if any,

  for which the plaintiff was not properly compensated. The terms of the settlement were

  announced on the record in open Court. The Court has reviewed the terms of the

  settlement agreement including the amount to be received by the plaintiff and the

  attorney’s fees and costs to be received by counsel and finds that the compromise

  reached by the parties is a fair and reasonable resolution of the parties' bona fide

  disputes. Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

  attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

  retain jurisdiction until November 5, 2021 to enforce the terms of the settlement.

         The parties shall have one (1) day1 from the date of receipt of this Report and

  Recommendation within which to serve and file written objections, if any, with the

  Honorable Marcia G. Cooke, United States District Court Judge. Failure to file

  objections timely shall bar the parties from a de novo determination by the District

  Judge of an issue covered in the Report and shall bar the parties from attacking on

  appeal unobjected-to factual and legal conclusions contained in the Report except upon

  grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1);

  Harrigan v. Metro Dade Police Dep’t Station #4, 977 F.3d 1185, 1191-1192 (11th Cir.

  2020); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,



         1
             The parties agreed to a shortened, one-day period for filing objections.

                                                2
Case 1:21-cv-22827-MGC Document 21 Entered on FLSD Docket 09/22/2021 Page 3 of 3




  794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

        DONE AND ORDERED in Chambers at Miami, Florida, this 22nd day of

  September, 2021.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
